COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Nelson Alberto Hernandez v. The State of Texas

Appellate case number:    01-16-00755-CR

Trial court case number: 2095445

Trial court:              County Criminal Court at Law No. 8 of Harris County

Party filing motion:      The State of Texas

       The State’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.


Judge’s signature:         /s/ Russell Lloyd
                             Acting Individually  Acting for the Court

Panel consists of Justices Jennings, Keyes, and Lloyd.

Justice Keyes, dissenting from the denial of rehearing with a separate opinion.


Date: September 20, 2018